United States Court of Appeals
                                                                                               Fifth Circuit
                                                                                            F I L E D
                      IN THE UNITED STATES COURT OF APPEALS
                                                                                           February 15, 2007
                                    FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk


                                             No. 06-60222
                                           Summary Calendar


SANG DAE PARK,


                                                           Petitioner,

                                                  versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,


                                                           Respondent.

                          ---------------------------------------------------------
                                Petition for Review of an Order of the
                                     Board of Immigration Appeals
                                         BIA No. A37 704 357
                          ---------------------------------------------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

        Sang Dae Park, a citizen of Korea, petitions this court to review the order by the Board of

Immigration Appeals (BIA) dismissing his appeal from the order of the Immigration Judge (IJ)

denying his request for a discretionary waiver of removal under former Immigration and Nationality

Act § 212(c), former 8 U.S.C. § 1182(c). Park contends that (1) the IJ plainly erred in finding that

he was ineligible for § 212(c) relief because the IJ conflated statutory eligibility with discretion, (2)

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
he was denied due process because the IJ applied the incorrect legal standard, and (3) the IJ abused

his discretion in failing to consider favorable evidence and in denying relief.

        Because Park’s third argument attacks the IJ’s weighing of the favorable and adverse factors

for § 212(c) relief and does not present a constitutional or legal question, this court lacks jurisdiction

as to that claim. See Delgado-Reynua, 450 F.3d 596, 600 (5th Cir. 2006). Additionally, this court

is without jurisdiction to review Park’s remaining claims because he failed to present them in his

appeal to the BIA and therefore failed to exhaust his administrative remedies. See Wang v. Ashcroft,

260 F.3d 448, 452-53 (5th Cir. 2001).

        Accordingly, Park’s petition for review is DISMISSED.




                                                  -2-